Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/4/2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue search burden to examine Groups I and II together due to the structural similarities between Groups I and II.  This is not found persuasive because Groups I and II do not have identical structures, nor are they related as a genus and species, and there would be an undue burden to examine the groups together for the reasons give on pages 4-5 of the Restriction Requirement mailed 1/7/2021. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to because of the following informalities:  The term “Additoinally” appears at page 6, line 15. This is not a word, and is probably a typographical error for “Additionally.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 77-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a first click-chemistry reaction product” (claim 77), “a first clickable moiety” (claim 78), “a second clickable moiety” (claim 78), “a second click-chemistry reaction product” (claim 80), “a third clickable moiety” (claim 81), and “a fourth clickable moiety” (claim 81) are not described in the application in such a way to show that applicant had possession of the invention at the time the application was filed.  Although “click chemistry” is a term used in the literature, it has varying meanings and definitions.  There is no universally art-recognized meaning of a “click-chemistry reaction product” or “a clickable moiety,” as presently claimed.   “Click chemistry” can mean reactions that are based on nature, fast, simple to use, easy to purify, versatile, regiospecific, and give high product yields, which is an enormous genus of reactions. The precise definition of “click chemistry” depends on the practioner.  Although “click chemistry” is a term used in the literature, “click-chemistry reaction product” and a “clickable moiety” have no defined meaning in the art.  Applicant has not described what is encompassed by the genera of “click-chemistry reaction product” and “clickable moiety,” either explicitly through a definition, or implicitly through a representative number of examples.  For these reasons the limitations “a first click-chemistry reaction product,” “a first clickable moiety,” “a second clickable moiety,” “a second click-chemistry reaction product,” “a third clickable moiety,” and “a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 77-85 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160044931A (“KR ‘931”) In view of Roth (Roth, Cell vehicle targeting strategies, Gene Therapy, 2008, 15, 716-729).
KR ‘931 teaches a composition comprising a stem cell, a carrier nanoparticle, and a linker, the linker attaching the stem cell to the carrier nanoparticle, wherein the stem cell is coupled to the stem cell by an azide or alkylene (which the examiner interprets to read on a first click-chemistry reaction product), an azide or alkylene is attached on the surface of the stem cell (which the examiner is interpreting to be a first clickable moiety), an azide or alkylene on the linker (which the examiner is interpreting to be second clickable moiety), an azide or alkylene on the nanoparticle (which the examiner is interpreting to be a third clickable moiety), and an azide or alkylene on the linker (which the examiner is interpreting to be a fourth clickable moiety) (Description; Claims 1-9; Figure 1).  The linkage incorporates a protein (a peptide) on the stem cell surface (a stem cell-peptide-carrier nanoparticle conjugate) (Figure 1).
KR ‘931 fails to teach coupling its stem cell to a carrier cell.
Roth teaches that cell carriers are a practical means to improved therapeutic delivery over other carrier means (abstract; page 716).  Carrier cells have natural trafficking machinery that they utilize for migration (page 719).  Carrier cells can protect therapeutics en route from inactivation by bodily defense mechanisms (page 716). Cells can also serve as production factories to produce and correctly process these agents in their most physiological form.  Carrier cells can be used for: (1) hijacking native cell-homing machinery; either by choosing cell vehicles that naturally traffic to the target site, or by ectopic expression of the homing machinery in the cell vehicle of choice, (2) expression of factors that 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the carrier nanoparticle of KR ‘931 for a carrier cell, thereby forming a stem cell-peptide-carrier cell conjugate.  The rationale for this is that the art teaches that carrier cells, compared to other carrier systems, have special characteristics that can be utilized for therapeutic advantage, as outlined by Roth.  It would have been obvious to use a carrier cell in place of the carrier nanoparticle of KR ‘931 to afford the advantages that carrier cells provide as taught by Roth.  It would have been further obvious to incorporate an enzyme-sensitive degradable peptide into the linker. The rationale for this is that incorporating an enzyme-sensitive degradable peptide into the linker will provide enzymatic release on exposure to target enzymes and allow targeted release at the desired tissue.  It would have been further obvious to incorporate monocytes, including THP-1, as the carrier cell. The rationale for this is that Roth teaches that monocytes are ideal cell carriers for biological targeting strategies (pages 720-721), and THP-1 is a monocytic cell used to test leukemia cell lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618      
                                                                                                                                                                                                  March 12, 2021